           Case 1:20-mc-00029-CKK Document 8 Filed 09/30/20 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

KRISHNA PRASAD ADHIKARI, et al.,                     )
                                                     )
                Movants,                             ) Civil Action No. 1:20-mc-29-CKK
                                                     )
v.                                                   )
                                                     )
HALLIBURTON COMPANY, et al.,                         )
                                                     )
                Respondents.                         )
                                                     )


                                           STATUS REPORT


         Plaintiffs submit this status report on behalf of both parties pursuant to this Court’s

Minute Order of August 31, 2020, directing the parties to file either a notice of dismissal or a

status report. Counsel for Respondents has reviewed and approved of this report. The parties

report that a further stay is warranted.

         This miscellaneous action is a motion to enforce two third-party subpoenas.1 After the

Plaintiffs filed the present motion to compel, Respondents Halliburton Company and Halliburton

Energy Service, Inc. (collectively “Halliburton”) contacted Plaintiffs and expressed their

intention to voluntarily comply with the subpoenas. As detailed in the parties’ August 31, 2020,

Status Report, the parties have since worked cooperatively to resolve this matter.




     1
       As noted in the status report filed on August 31, 2020, Halliburton has advised Plaintiffs
that it does not believe this Court is the correct forum to adjudicate any disputes that might arise
regarding the subpoena, but as noted below, both parties are working diligently to address the
subpoena. For that reason, Halliburton does not wish to burden the Court with jurisdictional
matters while the parties work together to resolve the subpoena. As further noted in the August
31 status report, Plaintiffs disagree with Halliburton’s position on venue, as previously
articulated to the Court. See Dkt. 3. But Plaintiffs agree with Halliburton that this issue should
not be adjudicated at this time as the parties are working cooperatively towards resolution.
          Case 1:20-mc-00029-CKK Document 8 Filed 09/30/20 Page 2 of 3




       The parties continue to work cooperatively. Halliburton produced a small number of

documents to Plaintiffs on September 21. Halliburton expects to complete production of hard-

copy documents within the next 15 days. Halliburton is still verifying whether certain

electronically stored information (“ESI”) exists and will then need time to review this ESI, so it

cannot presently give a definite timeline for completing its production of ESI. Halliburton

expects to update Plaintiffs on its efforts next week.

       The parties continue to believe they will resolve this matter without the Court’s

intervention, so they respectfully request an additional 30-day stay.



Dated: September 30, 2020                                Respectfully Submitted,

                                                         /s/ Agnieszka M. Fryszman
                                                         Agnieszka M. Fryszman
                                                         Attorney in charge (# 459208)
                                                         Nicholas Jacques
                                                         COHEN MILSTEIN SELLERS &
                                                         TOLL PLLC
                                                         1100 New York Ave. NW, Fifth Floor
                                                         Washington, DC 20005
                                                         Telephone: (202) 408-4600
                                                         Facsimile: (202) 408-4699
                                                         afryszman@cohenmilstein.com
                                                         njacques@cohenmilstein.com

                                                         Paul L. Hoffman
                                                         John Washington
                                                         SCHONBRUN SEPLOW HARRIS &
                                                         HOFFMAN L.L.P.
                                                         1543 W. Olympic Blvd.
                                                         Los Angeles, CA 90064
                                                         Tel: (310) 396-0731
                                                         Fax: (310) 396-7040
                                                         hoffpaul@aol.com
                                                         jwashington@sshhlaw.com

                                                         Counsel for Movants
           Case 1:20-mc-00029-CKK Document 8 Filed 09/30/20 Page 3 of 3




                                  CERTIFICATE OF SERVICE


         I hereby certify that on September 30, 2020, I electronically filed the foregoing Status

Report with the Clerk of the Court using the ECF and that I sent the same to counsel for

Halliburton Company and Halliburton Energy Services, Inc., Gayle Littleton of Jenner & Block

LLP, via electronic mail.



Dated:     September 30, 2020                          /s/ Agnieszka M. Fryszman
                                                       Agnieszka M. Fryszman
